Citation Nr: 1726266	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  13-00 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability.   

2. Entitlement to a compensable rating for service-connected bilateral hearing loss disability.   


ATTORNEY FOR THE BOARD

G. Jackson, Counsel








INTRODUCTION

The Veteran served on active duty from June 1967 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by RO. 

The Veteran testified before the undersigned in a February 2016 video-conference hearing. A transcript of the hearing is included in the electronic claims file.

The Board remanded the claim in May 2016 for additional development. The development has been completed and the case has been returned to the Board for appellate consideration.

VA has provided all appropriate notification and assistance to the Veteran in the development of the claim. The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for an appropriate medical inquiry. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1. The Veteran's current lumbar spondylosis is not attributable to disease or injury sustained during his period of service. 

2. The July 2008 private audiometry examination reflected Level II hearing for the right ear and Level II hearing for the left ear.

3. The February 2010 VA examination reflected Level I hearing for the right ear and Level I hearing for the left ear.

4. The December 2011 VA examination reflected Level I hearing for the right ear and Level I hearing for the left ear.

5. The September 2016 VA examination reflected Level I hearing for the right ear and Level I hearing for the left ear.


CONCLUSIONS OF LAW

1. The criteria for service connection for a lumbar spine disability are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2. The criteria for the assignment of a compensable rating for the service-connected bilateral hearing loss are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85 including Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

A December 1970 service treatment record documents "back pain." The December 1970 separation examination reflects that clinical evaluation of the spine was normal. The examiner noted that the Veteran had mumps in childhood, with no sequelae; was treated for gonorrhea in June 1969, with no sequelae; and, wore glasses to correct distant vision. The Veteran denied all other significant medical or surgical history.  

After service, a November 1987 private treatment record reflects that the Veteran sought treatment for complaints of lower back pain. He reported a ten month history of intermittent back pain that interfered with his daily routine. He reported that the back pain onset from a workplace injury in December 1986. On examination, the diagnosis was lumbar sprain and strain. 

The December 2009 Report of VA examination documents the Veteran's complaint that his back pain onset during his period of service and has worsened since that time. On examination, the diagnosis was lumbar spondylosis. The examiner opined that it was less likely than not that the Veteran's lumbar spondylosis was caused by or a result of service. The examiner noted that the Veteran was seen on one occasion during service for complaints of back pain but explained there was no resulting disability or chronicity. Noting service separation examination showed no back disorder, the examiner observed that the Veteran did not seek treatment for complaints of back pain again until approximately 1987.

Though the Veteran has current lumbar spondylosis, the preponderance of the evidence is against a finding of a linkage between the onset of the lumbar spine disability and a period of service. Rather, the evidence shows that the Veteran's current lumbar spondylosis had no etiological relationship to in-service injury, having onset after service due to injury sustained in workplace accident (See November 1987 private treatment record and December 2009 VA examination report).

This conclusion is probative as it is based on facts presented by both the service treatment records and the assertions made by the Veteran at the time of the VA examination. There is also no competent or credible evidence or opinion that suggests that there exists a medical relationship, or nexus, between any current lumbar spine disability and a period of the Veteran's service. 

The Veteran is not competent to link his lumbar spondylosis to service. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

The Veteran is competent to state that he experienced back pain in service. However, he is a lay person and is not competent to establish that his current lumbar spondylosis onset as a result thereof. The Veteran is not competent to offer opinion as to etiology of any current lumbar spine disability. The question regarding the etiology of such a disability is a complex medical issue that cannot to be addressed by a layperson. For these reasons, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. 

The claim of entitlement to service connection for a lumbar spine disability must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). Here the right knee and left knee disabilities have not significantly changed and uniform evaluations are warranted.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination. Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second. To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness. 38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85. Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86. When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86(a). When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86(b).

On July 2008 private audiometric testing, the Veteran's pure tone thresholds, in decibels, were as follows:



1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
30
40
45
50
Left
30
35
40
45

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 84 percent in the left ear. Applying the criteria for evaluating hearing loss to the findings of the July 2008 audiometric evaluation results in designation of Level II hearing in the right ear and Level II in the left ear based on application of the reported findings to Tables VI and VII. These findings warrant a non-compensable rating under 38 C.F.R. § 4.85, DC 6100.

On February 2010 audiometric testing, the Veteran's pure tone thresholds, in decibels, were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
35
40
50
50
Left
35
35
45
40

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear. Applying the criteria for evaluating hearing loss to the findings of the February 2010 audiometric evaluation results in designation of Level I hearing in the right ear and Level I in the left ear based on application of the reported findings to Tables VI and VII. These findings warrant a non-compensable rating under 38 C.F.R. § 4.85, DC 6100.

On December 2011 audiometric testing, the Veteran's pure tone thresholds, in decibels, were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
40
45
55
55
Left
40
45
45
40

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 98 percent in the left ear. Applying the criteria for evaluating hearing loss to the findings of the December 2011 audiometric evaluation results in designation of Level I hearing in the right ear and Level I in the left ear based on application of the reported findings to Tables VI and VII. These findings warrant a non-compensable rating under 38 C.F.R. § 4.85, DC 6100.

On September 2016 audiometric testing, the Veteran's pure tone thresholds, in decibels, were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
35
45
45
55
Left
35
45
45
45

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear. Applying the criteria for evaluating hearing loss to the findings of the September 2016 audiometric evaluation results in designation of Level I hearing in the right ear and Level I in the left ear based on application of the reported findings to Tables VI and VII. These findings warrant a non-compensable rating under 38 C.F.R. § 4.85, DC 6100.

The Board has considered the lay evidence. However, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained. Lendenmann v. Principi, 3 Vet. App. 345 (1992). The Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The Veteran's assertions as to the severity of his bilateral hearing loss are less probative than the objective audiology studies of record, prepared by skilled professionals, in determining that his bilateral hearing loss does not meet the criteria for a compensable rating. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Further, the examination reports documented above also consider the impact his hearing loss had on his ordinary conditions of life including his ability to work, namely that he often had to stop and think about what others were saying to him. See Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for a lumbar spine disability is denied.   

A compensable rating for service-connected bilateral hearing loss disability is denied.   



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


